Citation Nr: 0100600	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for right ulnar styloid fracture.

2.  Entitlement to a compensable initial disability 
evaluation for a scar and residuals of laceration of the 
right index finger.

3.  Entitlement to a 10 percent disability evaluation based 
on multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.  The veteran also claims subsequent periods 
of service in the West Virginia National Guard from 1987 to 
1989 and from 1994 to at least 1998.  This matter comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a November 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO) in which the RO granted service connection and 
assigned noncompensable disability evaluations for a right 
ulnar styloid fracture and a scar and residuals of a 
laceration of the right index finger, effective July 21, 
1998, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5211 and 
38 C.F.R. § 4.118, Diagnostic Code 7805, respectively. 

The November 1998 rating action had also denied entitlement 
to service connection for a bilateral foot condition.  The 
veteran disagreed with this denial in January 1999 and he was 
furnished a statement of the case in March 1999.  However, 
when the veteran submitted his VA Form 9, he failed to 
mention this issue; in fact, he has made no further reference 
to this issue.  Since an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely substantive appeal, see 
38 C.F.R. § 20.200 (2000), it is found that, by failing to 
submit a timely substantive appeal as to the service 
connection issue, that issue has been withdrawn from 
consideration at this time.


REMAND

The veteran claims entitlement to compensable disability 
evaluations for a right ulnar styloid fracture and a scar and 
residuals of a laceration of the right index finger.  As 
indicated, in a November 1998 rating decision, the RO granted 
service connection and assigned noncompensable disability 
evaluations for these disabilities.  Because the veteran has 
appealed the original assignment of disability evaluations 
following the initial grant of service connection for a right 
ulnar styloid fracture and scar and residuals of a laceration 
of the right index finger, the severity of the disabilities 
at issue is to be considered during the entire period from 
the initial assignment of the disability ratings to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating in an original 
claim, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Id., 12 Vet. App. at 126.  However, based on a 
review of the evidence, the Board finds that additional 
development is necessary in order to adjudicate fairly this 
appeal.  

First, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49, 747 (1992)).  

A review of the claims file shows that the veteran's service 
medical records are incomplete.  In this regard, the Board 
notes that the only service medical records that have been 
associated with the claims file are for the years 1982 to 
1985.  However, the veteran claims subsequent service in the 
West Virginia National Guard from 1987 to 1989 and 1994 to at 
least 1998.  These periods of service were not verified by 
the RO and records from these periods of National Guard 
service were never associated with the claims file.  The 
United States Court of Appeals for Veterans Claims has held 
that where a veteran has asserted that pertinent medical 
records are in existence and are in the Government's 
possession, any such records which are in existence are 
constructively part of the record.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, the Veteran's Claims 
Assistance Act of 2000 indicates that 

[w]henever the Secretary attempts to 
obtain records from a Federal department 
or agency . . . the efforts to obtain 
these records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

Thus, in order to give the veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
this matter should be remanded in order for the RO to verify 
the veteran's National Guard service and to obtain the 
veteran's National Guard service records.  

Finally, in the VA Form 9 (Appeal To Board Of Veterans' 
Appeals), the veteran asserts that the disabilities at issue 
have worsened and he submitted treatment records dated in 
August 1999 from the Orthopedic Center in Princeton, West 
Virginia in support of this assertion.  The veteran was last 
afforded a VA examination in October 1998.  In order to 
determine the current level of severity of the veteran's 
service connected disabilities, the Board concludes that the 
veteran should be afforded a VA examination while this matter 
is in remand status.  

Thus, additional development of the record consistent with 
VA's duty to assist the veteran in development of the facts 
pertinent to his claims is required and would be helpful in 
the adjudication of the appeal.  Accordingly, this matter is 
REMANDED to the RO for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
verify the veteran's National Guard 
service from 1987 to 1989 and should also 
verify his second period of National 
Guard service beginning in 1994.  The RO 
should also request and associate with 
the claims file the veteran's National 
Guard service records.  The RO's efforts 
to obtain the veteran's National Guard 
service records should be documented in 
the record and the RO should adhere to 
the directives regarding obtaining 
records from a Federal agency as set 
forth in the Veterans Claims Assistance 
Act of 2000. 

2.  The RO should contact the veteran and 
determine whether the veteran has 
received additional treatment for his 
service connected disabilities from any 
VA or private healthcare providers since 
the October 1998 VA examination.  If so, 
the RO should obtain and associate with 
the claims file all outstanding treatment 
records which have not been previously 
obtained.

3.  The veteran should be afforded a VA 
examination, for the purpose of assessing 
the current degree of impairment 
resulting from his service-connected 
disabilities.  Before examining the 
veteran, the examiner should carefully 
review the veteran's claims folder and a 
copy of this remand.  All indicated 
studies deemed appropriate by the 
examiner should be performed.  The 
examiner should offer an opinion 
regarding the degree of functional 
impairment, if any, caused by the 
veteran's service-connected disabilities 
and the examiner should attempt to 
quantify the degree of impairment in 
terms of the nomenclature set forth in 
the rating criteria (38 C.F.R. § 4.71a, 
Diagnostic Code 5211 and 38 C.F.R. § 
4.118, Diagnostic Code 7805).  The 
examiner should also comment on the 
impact that the veteran's service-
connected disabilities have on his 
ordinary activity and his ability to 
obtain and maintain gainful employment.  
The examiner should provide a detailed 
rationale for all opinions expressed. 

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Further, the RO is also 
requested to review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

5.  The RO should readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the determination 
is adverse to the veteran, the RO should 
provide the veteran and his 
representative with an SSOC, which should 
contain a summary of all evidence 
obtained since the issuance of the last 
SSOC in October 1999, to include evidence 
obtained through development while this 
matter is in remand status.  See 38 
C.F.R. §§ 19.29, 19.31 (2000).  If any 
benefit sought is not granted, the 
veteran and his representative should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further review. 

The purpose of this REMAND is to further develop the 
veteran's claim and to obtain clarifying medical information.  
By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
However, no action is required of the veteran until he is 
further notified.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





